Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. 


Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 02/04/2021 and 09/02/2021 was filed for Application Number 16878184.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 1, the limitation "a data protection system to replicate the applications” (in line(s) 5 ) renders the claim  indefinite since it's not clear whether the “data protection system” in this limitation is the same or different to the previously cited “data protection system” in line 3. For the purposes of prior art rejection, examiner is interpreting “ a data protection system to replicate the applications” as “ the data protection system to replicate the applications”. Appropriate correction/clarification is required.
Claim(s) 11 contain(s) same deficiencies as claim 1 and are rejected for the same reason.

Claim(s) 12 contain(s) same deficiencies as claim 2 and are rejected for the same reason.

Claim 4 recites the limitation " the same virtual machine " (Line(s) 3 ). There is insufficient antecedent basis for this limitation in the claim. For the purposes of prior art rejection, Examiner is interpreting the phrase " the same virtual machine " as " a same virtual machine ". Appropriate correction/clarification is required.
Claim(s) 14 contain(s) same deficiencies as claim 2 and are rejected for the same reason.

Claim(s) 2-10 directly depend from claims 1 and are rejected for the aforementioned reason.
Claim(s) 12-20 directly depend from claims 11 and are rejected for the aforementioned reason.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-8, 10-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram (U.S. Publication Number 2021/0248047) in view of Srikantan (U.S. Patent Number 11,036,419).

Referring to claims 1 and 11, taking claim 1 as exemplary, Jayaram teaches “1. A method for replicating a production site to a replica site, the method comprising:
assessing, by a data protection system, applications operating on production virtual machines based on a replication strategy;” Jayaram Figure 2 element 220, [0021], [0022], [0041], [0042] discloses a Disaster Recovery System (DR system) assessing deployed applications, where applications run on virtual machines, on an edge site (i.e. a primary site) based on a Disaster Recovery processing “configuring a data protection system to replicate the applications from the production virtual machines to replica virtual machines in accordance with the replication strategy;” Jayaram Figure 2 element 220, 230, Figure 4 elements 410, 420, 430, 450, [0042], [0043] (see also Figure 5) discloses configuring Disaster Recovery System to identify replication parameters to be used during backup based on Disaster Recovery processing “and replicating the applications from production virtual machines at the production site to the replica virtual machines according to the replication strategy, wherein the replication strategy causes the data protection system to replicate the applications to the replica virtual machines based at least on a metric” Jayaram Figure 2 element 240, Figure 6, [0044], [0064]-[0066], discloses backing up each application from edge site to a selected secondary site based on Disaster Recovery processing entering a backup phase and based on backup policies associated to each application. Additionally, Jayaram [0021], [0030]  discloses backup of applications to selected secondary site is based on metrics (i.e.  recovery time objective (RTO))
Jayaram does not explicitly teach “and wherein the replication strategy determines a replication topology, wherein the replication topology reflects which production virtual machines are replicated to which replica virtual machines.”
However, Srikantan teaches “and wherein the replication strategy determines a replication topology, wherein the replication topology reflects which production virtual machines are replicated to which replica virtual machines.” Srikantan col 2 ln 42-53, col 5 ln 8-31 discloses replication topology for VM protection and supporting different types of pair relationships such as 1-1 , Many-1 , 1 -Many, and Many-Many.
Jayaram and Srikantan are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Srikantan, that his reservation technique  (Srikantan col 2 ln 42-53, 65-67). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Srikantan’s reservation technique in the system of Jayaram to improve performance by supporting a variety of topologies while supporting disaster recovery functionality, reducing management overhead and improving space utilization.
As per the non-exemplary claim 11, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 2 and 12, taking claim 2 as exemplary, the combination of Jayaram and Srikantan teaches “2. The method of claim 1, further comprising replicating the applications such that at least some of the applications are replicated to the same virtual machine.” Jayaram [0029], [0050], [0051], [0063], [0071], (also see [0021] ) discloses that Disaster Recovery is performed for applications and their dependent applications. Failover for an application is based on the application’s profile such that in the event of failover to a secondary site, remote resources and components of the remote instance ( i.e. Application ID, Virtual Machine Operating System (OS), dependent applications, Volume properties) are brought up based on application’s profile.
As per the non-exemplary claim 12, this claim has similar limitations and is rejected based on the reasons given above.

Jayaram and Srikantan teaches “3. The method of claim 2, further comprising replicating the applications such that at least one application is replicated to a first replica virtual machine and such that no other applications are replicated to the first replica virtual machine.” Srikantan col 2 ln 42-53, col 5 ln 8-31, col 16 ln 33-37 discloses replication topology for VM protection supporting one to one pairing relationship
The same motivation that was utilized for combining Jayaram and Srikantan as set forth in claim 3 is equally applicable to claim 13.
As per the non-exemplary claim 13, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 5 and 15, taking claim 15 as exemplary, the combination of Jayaram and Srikantan teaches “5. The method of claim 1, further comprising accounting for networking constraints, operating system constraints, license constraints, and/or hardware constraints when assessing the applications.” Jayaram [0030], [0042], [0043], [0049], [0050], [0053], [0054] discloses that during setup and discovery Disaster Recovery processing phases, application’s constraints and associated Service Level Agreements are identified (i.e. latency constraints, topology, RTO, RPO) and are captured as an application specific DR policy to be used for replication and failover events
As per the non-exemplary claim 15, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 10 and 20, taking claim 10 as exemplary, the combination of Jayaram and Srikantan teaches “10. The method of claim 1, further comprising at least one of: failing over at least one application; or recovering at least one application.” Jayaram Figure 2 elements 250, 260, [0045], [0046] discloses disaster Recovery processing failover and failback phases
As per the non-exemplary claim 20, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 4 and 14, taking claim 4 as exemplary, the combination of Jayaram and Srikantan teaches “4. The method of claim 1, further comprising assigning a value to each of the applications,” Jayaram [0030], [0052], [0054] discloses an application topology record associated with each application provided in setup or discovery phase where the record is persisted in a policy database  “wherein the value, for each of the applications determines how many other applications can be replicated to the same virtual machine” Srikantan col 2 ln 42-53, col 5 ln 8-31 discloses replication topology for VM protection supporting a many to one pairing relationship “ and wherein the metric is a quality of service metric.” Jayaram [0021], [0030]  discloses backup of applications to selected secondary site is based on metrics (i.e.  recovery time objective (RTO) )
The same motivation that was utilized for combining Jayaram and Srikantan as set forth in claim 1 is equally applicable to claim 4.


Referring to claims 6 and 16, taking claim 6 as exemplary, the combination of Jayaram and Srikantan teaches “6. The method of claim 4, further comprising replicating an application to a single replica virtual machine when the value for that application is one, wherein no other applications are replicated to the single replica virtual machine.” Srikantan col 2 ln 42-53, col 5 ln 8-31, col 16 ln 33-37 discloses replication topology for VM protection supporting one to one pairing relationship
The same motivation that was utilized for combining Jayaram and Srikantan as set forth in claim 4 is equally applicable to claim 6.
As per the non-exemplary claim 16, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 7 and 17, taking claim 7 as exemplary, the combination of Jayaram and Srikantan teaches “7. The method of claim 4, further comprising performing rules to assign the values to the applications.” Jayaram [0049], [0052], [0053], [0054] discloses application specific Disaster Recovery policy based on values of parameters specified in Service Level Agreement (SLA), inputs by administrator or a configuration file.
As per the non-exemplary claim 17, this claim has similar limitations and is rejected based on the reasons given above.

Jayaram and Srikantan teaches “8. The method of claim 7, wherein the rules include input from a user and/or rankings based on characteristics of the applications, further comprising revising the rules and/or the values assigned to the applications.” Jayaram [0049], [0052], [0053], [0054] discloses application specific Disaster Recovery policy based on values of parameters specified in Service Level Agreement (SLA), inputs by administrator or a configuration file.
As per the non-exemplary claim 18, this claim has similar limitations and is rejected based on the reasons given above.



Claim(s) 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram (U.S. Publication Number 2021/0248047) in view of Srikantan (U.S. Patent Number 11,036,419) in further view of Ramohalli Gopala Rao (U.S. Publication Number 2018/0285353) hereinafter referred to as Ramohalli.


Referring to claims 9 and 19, taking claim 9 as exemplary, the combination of Jayaram and Srikantan teaches  all the limitations of claim 1  from which claim 9  depends.
Additionally, the combination of Jayaram and Srikantan teaches “replicating each subset of applications to a different replica virtual machine.” Srikantan col 2 ln 42-53, col 5 ln 8-31, col 16 ln 33-37 discloses replication topology for VM protection supporting one to one pairing relationship
the combination of Jayaram and Srikantan does not explicitly teach “dividing the applications into subsets of applications;”
However, Ramohalli teaches “dividing the applications into subsets of applications;” Ramohalli [0151], [0152], [0234] (see also [0069], [0088], [0129], [0136], [0146], [0233], [0235]) discloses replicating subsets of application which represent a recoverable state
Jayaram, Srikantan and Ramohalli are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Ramohalli, that live synchronization improves performance by providing little or no downtime in the event of a failure (Ramohalli [0233]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ramohalli’s live synchronization in the system of Jayaram and Srikantan to improve performance by providing little or no downtime in the event of a failure
As per the non-exemplary claim 19, this claim has similar limitations and is rejected based on the reasons given above.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20150033133 A1 System And Method For Providing Arbitrary Protection Topologies In A Computing Cluster , Thakur.

US 8230256 B1 Method For Achieving High Availability For E.g. Collaborative Communications Server Exchange Application In Cluster Server Global Cluster, Involves Replicating Data From Storage To Another Storage In Response To Instance Of Application, Raut.

US 20170371567 A1 SUPPORTING REPLICATION AND RECOVERY OF VIRTUAL VOLUMES, Piduri.

US 20170242599 A1 ENABLING DATA INTEGRITY CHECKING AND FASTER APPLICATION RECOVERY IN SYNCHRONOUS REPLICATED DATASETS, Patnaik.

US 10067836 B1 Configuration Based Intelligent Protection Modeling, Chopra.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132